DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 20th, 2021, amended claim 1 is entered.
Response to Arguments
Applicant's remarks with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. The claim interpretations are maintained. 
Although applicant argues that these terms were not intended to invoke interpretation under 35 U.S.C. 112(f), the claim limitations still use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
With respect to the first prong of this analysis, the claim limitations use generic placeholders (a term that is simply a substitute for the term “means”) that do not limit the scope of the claim to any specific manner or structure for performing the claimed function. The term “element” is a non-structural terms, having no specific structural meaning for performing the claimed function. The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” See MPEP 2181.
With respect to the second prong of this analysis, the claims merely state the underlying function without recitation of structure for performing that function.  It is clear that the term “element” is set forth by the function they perform as opposed to the specific structure, material, or acts that perform the function.
Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). There is no indication that the term “element” denotes structure.
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because this claim was previously canceled in the amendment filed on July 29th, 2020. However, in the most recent amendment filed on August 20th, 2021, the status of Claim 12 has been changed to “(Previously Presented)”. According to MPEP 608.01(s) Restoration of Canceled Matter [R-08.2012], a claim canceled by amendment (deleted in its entirety) may be reinstated only by a subsequent amendment presenting the claim as a new claim with a new claim number. 37 CFR 1.121(c)(5). See MPEP § 714.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an element” in Claims 9 and 12
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The “element that restricts swelling” in Claim 9 and “element for blood pressure measurement” in Claim 12 invokes interpretation under 35 USC 112(f) because the term “element” is a generic placeholder term, and it is coupled with the functional language “restricts swelling” and “for blood pressure measurement” without including a structural definition of the nonce term in the claim. The specification of the instant application in Paragraph [0083] indicates that elements 12f and 12P restrict 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first curvature” in line 4, “a second curvature” in line 7, “a third curvature” in line 20, and “a fourth curvature that is a curvature of the outer circumferential surface of the measurement site” in lines 26-27. Because the specification does not disclose the terms “first curvature, “second curvature”, “third curvature”, or “fourth curvature”, it is unclear as to what each curvature corresponds to.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the same direction of curvature” in lines 25-26. The specification does not disclose the term “direction of curvature”. It appears that the Applicant is basing this limitation off of the Drawings; however, X1 and X2 appear to intersect each other in Figure 5. Further in lieu of the 112(b) rejections above, the limitation appears to lack support from the disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (JP 2015036041A; the machine translation, provided herewith, is referred to below; previously cited)  in view of Finburgh et al (U.S. Publication No. 2006/0079792; previously cited) and Peluso et al (U.S. Publication No. 2019/0274593).
Regarding Claim 1, Honda discloses a blood pressure measurement cuff (Abstract) including a clamp mechanism that sandwiches a substantially bar-shaped measurement site (Fig. 7), and a main body with an element for blood pressure measurement built in (Page 4, Application example, a blood pressure measurement device 100 includes parts required to measure blood pressure include a pressure sensor 103 and a pump 105, and because the compression apparatus 1 has a simple structure it can carry it easily) 
A first clamp portion having a shape with a first curvature that is curved along a first half of an outer circumferential surface of the measurement site so as to press a side of the first half (Fig. 7, element 13). 
A second clamp portion having a shape with a second curvature that is curved along a second half opposite to the first half of the outer circumferential surface of the measurement site so as to press a side of the second half (Fig. 7, element 23). 
A slide hole that is formed at one end portion in a circumferential direction of the first clamp portion so as to penetrate in a penetration direction intersecting with the circumferential direction (Fig. 3 and Fig. 5, element 15s, see annotated Figure 1 below with penetration direction defined). 
And a slide bar that extends from one end portion of the second clamp portion corresponding to the one end portion of the first clamp portion and into the slide hole of the first clamp portion, fits therein, and slides with friction with respect to the slide hole (Fig. 3 and Fig. 5, demonstrating slide bar element 25t which slides with respect to the slide hole). 
Wherein other end portions of the first clamp portion and the second clamp portion each refer to an end portion on a side opposite to the one end portion among both end portions in the circumferential direction (see Annotated Figure 3, with definitions for each of the first and second other end portions). 
Wherein the slide hole and the slide bar are curved protruding towards a side near other end portions of the first clamp portion and the second clamp portion (Fig. 7, slide hole 15s is curved so that the slide bar 25t would protrude closer to the other end portions than if the slide hole were completely straight). 
Wherein the clamp mechanism is used for blood pressure measurement (Abstract).

Finburgh teaches a blood pressure cuff device for monitoring parameters associated with the circulatory system ([0003], this invention relates generally to apparatus and methods for the non-invasive monitoring of e.g., arterial blood pressure). Finburgh further teaches the device including a display device disposed on an outside of the main body that has the element for blood pressure measurement built in ([0206] and Fig. 5 element 541, the apparatus may have an autonomous and semi-autonomous embodiment wherein the control module and display functionality is disposed entirely within the apparatus itself thereby making the device in effect completely autonomous of any external controller or display unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the blood pressure measurement cuff of Honda with the display unit integrated within the blood pressure measurement cuff of Finburgh for the purpose of improving the mobility of the device (Finburgh [0206], this embodiment might be useful, for example, for in-home use by a subject, in applications where a great degree of mobility is required).

    PNG
    media_image1.png
    783
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    835
    media_image2.png
    Greyscale


As best understood, Peluso teaches a device for contextualized recording of biometric measurements (Title), such as a blood pressure monitor (Abstract). Peluso further teaches a third curvature such that a center portion of the third curvature is protruding towards a side near other end portions of the first clamp portion and the second clamp portion (two curved L-shaped portions 222, 224; Figures 2-3), and wherein the first curvature and the second curvature have the same direction of curvature as that of a fourth curvature that is a curvature of the outer circumferential surface of the measurement site, while the third curvature has an opposite direction of curvature to that of the fourth curvature (The sensor housing 220 has a shape which is two curved L-shaped portions 222, 224. Each of the two curved L-shaped portions 222, 224 of the sensor housing 220 have an inner curve 221, 221' and an outer curve 223, 223', a short end 225 (or leg) and a long end 227 (or leg). The two curved L-shaped portions 222, 224 of the sensor housing 220 are positioned so that the inner curve 221 of the first curved L-shaped portion 222 is positioned away from the inner curve 221' of the second curved L-shaped portion 224. A buckle 212 is provided which allows the device to be adjustably secured during use; [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the blood pressure measurement cuff of Honda with the curvatures taught by Peluso for the purpose of improving the adjustability of the device (Peluso [0035], this embodiment might be useful for optimal positioning and securing of the device).
(Honda Fig. 7, element 30 air bag). 

Regarding Claim 3, the Honda/Finburgh/Peluso combination teaches the blood pressure measurement cuff according to Claim 1 as above, wherein a first pressing region for placing a finger is formed adjacent to the slide hole on the outer circumferential surface side of the one end portion of the first clamp portion (Honda Fig. 7, element 11), and wherein a second pressing region for placing a finger is formed at a position corresponding to the first pressing region on the outer circumferential surface side of the one end portion of the second clamp portion (Honda Fig. 7, element 21).

Regarding Claim 4, the Honda/Finburgh/Peluso combination teaches the blood pressure measurement cuff according to Claim 1 as above, wherein a third pressing region for placing a finger is formed on a leading end of the slide bar (see Honda Annotated Figure 4, third pressing region), and wherein a fourth pressing region for placing a finger is formed adjacent to the slide hole on the inner circumferential surface side of the one end portion of the first clamp portion (see Honda Annotated Figure 4, fourth pressing region).

    PNG
    media_image3.png
    694
    851
    media_image3.png
    Greyscale


Regarding Claim 5, the Honda/Finburgh/Peluso combination teaches the blood pressure measurement cuff according to Claim 1 as above, wherein the cross section of the slide hole taken orthogonally to the penetration direction is substantially rectangular (Honda Fig. 4, the rectangular shaped slide bar 25t is oriented in order to move in the direction d2 within the slide hole which demonstrates that it substantially matches the rectangular shape of the cross section of the slide hole).


(see Honda Annotated Figure 5 below, second edge) on a side near the other end portion of the first clamp portion is at a position closer to the second clamp portion in the penetration direction than a first edge (see Honda Annotated Figure 5 below, first edge) on a side away from the other end portion of the first clamp portion is, and/or wherein among edges constituting an exit/entrance on a side near the second clamp portion of the slide hole in the penetration direction, a third edge (see Honda Annotated Figure 5 below, third edge) on a side far from the other end portion of the first clamp portion is at a position farther from the second clamp portion in the penetration direction than a fourth edge (see Honda Annotated Figure 5 below, fourth edge) on a side near the other end portion of the first clamp portion is.


    PNG
    media_image4.png
    446
    811
    media_image4.png
    Greyscale


(see Honda Annotated Figure 5 above, curved first and fourth edges), and wherein cross sections of the second edge and the third edge are formed in right angles or acute angles so as to increase friction (see Honda Annotated Figure 5 above, second and third edges with lines added to emphasize the acute angle).

Regarding Claim 8, the Honda/Finburgh/Peluso combination teaches the blood pressure measurement cuff according to Claim 1 as above, wherein a dimension in the circumferential direction of the second clamp portion is set to be smaller than a dimension in the circumferential direction of the first clamp portion (see Honda Annotated Figure 6 below, a dimension in the circumferential direction of the first clamp portion is greater than a dimension in the circumferential direction of the second clamp portion because of the slide hole present in the first clamp portion), and wherein the penetration direction of the slide hole is directed outward in the circumferential direction with respect to the one end portion of the first clamp portion as the inner circumferential surface side is approached from the outer circumferential surface side of the first clamp portion (see Honda Annotated Figure 1 above, penetration direction is outward with respect to the one end portion of the first clamp portion). 


    PNG
    media_image5.png
    562
    801
    media_image5.png
    Greyscale


Regarding Claim 9, the Honda/Finburgh/Peluso combination teaches the blood pressure measurement cuff according to Claim 8 as above, wherein a fluid bladder that is to be inflated during blood pressure measurement is provided in approximately the entire region along the inner circumferential surface of the first clamp portion (Honda Fig. 7, element 30), and wherein an element that restricts swelling of an opposing portion of the fluid bladder is provided on an inner circumferential surface side of a portion adjacent to the one end portion of the second clamp portion (Honda Fig. 7, element 13 serves to restrict swelling on a portion of the fluid bladder opposite to the measurement region which represents the inner circumferential surface of the first clamp portion).

(Honda Page 3 second paragraph from the top, an elastic biasing member provides a force that causes the two clamps to approach each other).

Regarding Claim 11, the Honda/Finburgh/Peluso combination teaches the blood pressure measurement cuff according to Claim 10 as above, comprising: a latch mechanism that keeps the first clamp portion and the second clamp portion in an open state (Honda Fig. 4, element 15s2 serves to keep the first and second clamp portions in an open state as illustrated in Honda Fig. 7). 

Regarding Claim 12, the Honda/Finburgh/Peluso combination teaches a blood pressure monitor comprising: the blood pressure measurement cuff according to claim 1 as above, and a main body with an element for blood pressure measurement built in (Honda page 4, Application example, a blood pressure measurement device 100 includes parts required to measure blood pressure include a pressure sensor 103 and a pump 105, and because the compression apparatus 1 has a simple structure it can carry it easily).

Regarding Claim 13, the Honda/Finburgh/Peluso combination teaches the blood pressure monitor according to Claim 12, wherein the main body is integrally attached to the blood pressure measurement cuff so as to cover the outer circumferential surface of the first clamp portion (Honda page 4, Application example, a blood pressure measurement device 100 includes parts required to measure blood pressure include a pressure sensor 103 and a pump 105, and because the compression apparatus 1 has a simple structure it can carry it easily - therefore the main body including the pump and sensor may be ‘easily’ placed on the first clamp portion due to its simple structure), wherein an operation switch for inputting a blood pressure measurement start instruction is provided in a region adjacent to the slide hole of the first clamp portion on the outer surface of the main body (Honda page 4, Application example, operation unit 115 is part of blood pressure measurement device 100 and causes the blood pressure measurement device to execute various processes), and wherein a second pressing region for placing a finger is formed at a position corresponding to the operation switch on the outer circumferential surface side of the one end portion of the second clamp portion of the cuff (Honda page 4, Application example, operation unit 115 is part of blood pressure measurement device 100. When the main body is easily carried by the outer circumference of the first clamp portion, the operation unit 115 would be located on the outer circumferential surface side of the one end portion of the second clamp portion of the cuff and a correspond second pressing region for a finger exists on the operation unit 115). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791